EXAMINER’S AMENDMENT / NOTICE OF ALLOWABILITY
REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on September 29, 2020 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Holmes on September 7, 2021.  Please refer to the Examiner-Initiated Interview Summary, Form PTO-413, mailed herewith.
The application has been amended as follows: 
In claim 16, on line 1, --said-- has been inserted between “wherein” and “armature”.
In claim 17, on line 1, --said-- has been inserted between “wherein” and “armature”.
In claim 19, on line 10, “said turbine” has been replaced with --a sealed--.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, did not show or teach an oscillator assembly, including the details of the flow diverter comprising an armature rotatably mounted within the diverter chamber, the armature having a plug seal, whereby when the armature rotates to a first position, the plug seal aligns with and blocks the first flow port, and whereby when the armature rotates to a second position, the plug seal aligns with and blocks the second flow port, with the flow diverter also including: an internal magnet received in the armature, an external coupling body with an external magnet received in a socket thereof, and a reversible motor driving rotation of the external coupling body, wherein the internal magnet is magnetically coupled to the external magnet and the internal magnet and armature are correspondingly rotated by rotation of the external coupling body and external magnet, together with the other recited limitations as set forth in claim 1.
The prior art, alone or in combination, did not show or teach an oscillator assembly, including the details of the flow diverter comprising an armature rotatably mounted within the sealed chamber, the armature rotating between a first position, wherein the armature is aligned to direct water in the first direction, and a second position wherein the armature is aligned to direct water in the second direction, with the flow diverter also including: an internal magnet received in the armature, an external coupling body with an external magnet received in a socket thereof, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Hunter and Frolich are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARREN W GORMAN/Primary Examiner, Art Unit 3752